Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted March 20, 2019.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 10528916) in view of Callender (Pub. No. 2002/0119433).
With respect to claim 1: Taylor discloses a method (See at least Column 14, Lines 58-67: “In the depicted embodiment, the server computing system 104 may execute the digital evaluation platform 101, including the interview design program 110 for facilitating analyzing competencies and questions to determine an association effectiveness of a competency or question with relation to a position, build a digital interview based on the competencies and questions, administer the digital interview, predict a fit of a candidate based on a result of a digital interview, and update the data in the data store 130 based on an outcome of the administered interview.”) comprising:
	(a)	applying, by one or more computer systems, a machine learning model to attributes of an opportunity to generate a set of confidence scores between the opportunity and a set of screening questions (See at least Column 3, Lines 64-67; Column 4, Lines 1-2; Column 4, Lines 34-42: “[The] digital evaluation platform can use machine learning to train a predictive function using historical data.  The predictive function, also referred to as a predictive model or a trained model, can be developed using a machine-learning system.  The model may be trained, for example, by a machine-learning system….  The digital evaluation platform may train a model using current and historical interview data.  The digital evaluation platform may validate questions from a question bank as impacting a competency.  The digital evaluation platform may also inter-map questions, competencies, and positions.  The interview design program may provide a tool for designing a digital interview leveraging the model of the digital evaluation platform and the validated question and competency database.”  See also Column 9, Lines 10-25: “In one example, a general predictive model or function for determining the decisiveness of a prompt or question may be expressed by….”  See also Column 11, Lines 30-33: “Many different types of predictive model options may be used to predict question impact, influence, or decisiveness, including regression, neural networks, support vector machines, decision trains, Markov model variants, and others.”  See also Column 17, Lines 17-55: “In one example, the agent may sit down and enter a position into the interface 124 for which Company A is seeking candidates.  The position is communicated over the network to the interview design program 110 hosted by the digital evaluation platform 101 on the server 104.  The interview design program 110 may compare the position to positions stored in the data store 130 relative to the competency data 132 and question data 134.  The interview design program 110 may include a model 310 determine a corresponding position within the data store 130 and then correlate the position to a list of potential competencies.  In one example, the model 310 may have associated the position and the list of potential competencies based on a machined learned association from historical data from past digital interviews….  Based on this information, the model 310 may provide the list of potential competencies to the interview design program 110.  In turn, the interview design program 110 may return the list of potential competencies to the company A client 302 for review by the agent on the interface 124.  After reviewing the list of potential competencies, the agent may select all or a subset of the list of potential competencies and submit the selected set of desired competencies to the interview design program 110….  The interview design program 110 receives the selection of desired competencies and the model 310 determines a list of questions 
	(b)	selecting, by the one or more computer systems, a subset of the screening questions with confidence scores that exceed a threshold for use with the opportunity (See at least Column 25, Lines 4-32: “Other schemes for selecting the questions may also be used.  In some embodiments, the questions may be selected automatically.  For example, the interview design program may automatically select questions which have an impact value above a certain threshold.  That threshold may be determined automatically based on the available questions, specified by the agent, or otherwise determined.  Once the agent has selected questions from the question bank, the interview design program may add the questions to the digital interview….  The interview design program may generate the interview and provide a manner for distributing the interview to candidates.”).
	Taylor does not explicitly teach the remaining limitation.  However, Callender discloses (c)	storing the selected subset of the screening questions in association with the opportunity (See at least Paragraph 0133: “Once the user has completed the questionnaire template it can be deployed or run as an interview for a specific interviewee.  The entire questionnaire template can be saved and stored 64 as a file for future use and can save time and reduce errors by utilizing this work product for future similar questionnaires.  An unlimited number of questionnaire templates can be saved as files thus providing a rich resource for future development of new questionnaires or 
	It would have been obvious to one of ordinary of skill in the art prior to the effective filing date of the claimed invention to include technical features to store a generated interview as a file for future use as described by Callender in Taylor’s invention.  As demonstrated by Callender, it is within the capabilities of one of ordinary skill in the art to include such features in Taylor’s invention with the predictable result of building and deploying a digital interview to job candidates as needed in Taylor at Column 25, Lines 30-32.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 2: The combination of Taylor and Callender references discloses the method of claim 1, further comprising … receiving, in response to the outputted screening question, a user indication of a relevance of the screening question to the opportunity; and updating the selected subset of the screening questions based on the user indication of the relevance of the screening question to the opportunity (See at least Taylor Column 17, Lines 50-64: “The interview design program 110 receives the selection of desired competencies and the model 310 determines a list of questions based on the selected competencies.  In one example, the model 310 of the interview design program 110 may rank the list of questions based on the impact of the questions in the historical data.  The ranking of the questions may also take in the specific combination of competencies selected by the agent.  The list of questions is sent back to the agent at the company A client 302 for review.  The agent then reviews the questions and approves or disapproves of each question or group of See also Column 20, Lines 5-11: “The agent may select or modify the list of questions.  For example, the agent may rewrite one of the presented questions of submit a new question.  The agent may designate a competency to which the evaluation platform may add the new question.  Alternatively, the interview design program may analyze the question and assign it to a competency.”  See also Column 21, Lines 31-45.  Examiner submits the agent’s approval is an indication of the question’s relevance.).
	Although Taylor discloses “the interview design program may automatically select questions which have an impact value above a certain threshold” and features to “submit a new question,” the references do not explicitly teach outputting a screening question associated with a confidence score that falls below the threshold.  However, prior to the effective filing date of the claimed invention, it would have been obvious to try by one of ordinary skill in the art to display screening questions with scores that fall below a threshold since there are a finite number of identified, predictable solutions (e.g., display questions with scores above a threshold or display questions with scores below a threshold) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.  
With respect to claim 3: The combination of Taylor and Callender references discloses the method of claim 2, further comprising: generating training data for the machine learning model based on the user indication of the relevance of the screening question to the opportunity and the attributes of the opportunity; and updating the machine learning model based on the training data (See at least Taylor Column 5, Lines 1-6: “Further advantages achieved by the system described herein include portability to operate on relatively large and small datasets, rapid adjustment to new data, customization options, and provide question and competency discovery and suggestion.”  See also Column 18, Lines 50-63: “In the illustrated embodiment, the machine-learning system 401 may include a trainer 410 and a predictor 412.  The trainer 410 may access the data store 130 to analyze historical competency data 132 and question data 134….  Once completed with an initial training of the model, the trainer 410 of the machine-learning system 401 then provides the ability to update the solution to the predictive function upon receipt or detection of new data or changes in the historical data.”  See also Column 19, Lines 11-14: “Similarly, a new question may begin as an unvalidated question until data is collected on the question at which point the question may be designated as a validated question.”).
With respect to claim 4: The combination of Taylor and Callender references discloses the method of claim 2, wherein outputting the screening question comprises: outputting the screening question with one or more corresponding attributes of the opportunity (See at least Taylor Column 18, Lines 1-7: “[The] interview design program 110 may allow the agent to view how the competencies and incorporated questions are grouped within the structure of the digital interview.  The agent may elect to scramble the questions throughout the duration of the interview or present the questions by competency or rank.”  See also Column 20, Lines 14-17: “The agent may also elect to include a designation which communicates the competency See also Column 25, Lines 53-57: “FIG. 16 includes a view 1600 in which the agent has populated competencies and the assigned questions corresponding to the competencies.  In some examples, the agent may edit the list of generated questions by adding or removing competencies.”).
With respect to claim 5: The combination of Taylor and Callender references discloses the method of claim 2, wherein the user indication of the relevance of the screen question to the opportunity comprises at least one of: a confirmation of the relevance of the screening question to the opportunity; an override of the screening question for the opportunity; and a lack of a relevant screening question for the opportunity (See at least 
With respect to claim 6: The combination of Taylor and Callender references discloses the method of claim 1, further comprising: determining qualified candidates for the opportunity based on answers to the selected subset of the screening questions by a set of candidates (See at least Taylor Column 5, Lines 65-66: “In a campaign, a percentage of the evaluated candidates may ultimately be hired.”  See also Column 18, Lines 17-23: “Upon completion of the digital interview by the candidate, the digital evaluation platform 101 may then apply the model 310 to compare responses of the candidate to the historical data for each question and/or competency to predict a fitness of the candidate for the position supplied by the agent.”  See also Column 18, Lines 64-67: “The predictor 412 facilitates analysis of responses by candidates in current digital interview campaigns to predict a fit of the candidate for a position based on the result of previous candidates with respect to the previous responses.”  See also Column 20, Lines 14-23: “The agent may also elect to include a designation which communicates the competency being tested.  This may be communicated to the candidate and/or communicated to the reviewer who analyzes the candidates' responses.  In one embodiment, the reviewer may be presented with a candidate prediction element 616 which provides an indication of a preliminary prediction of the viability of the candidate for the position based on historical data.  The prediction may be presented for the specific question being reviewed or for a general fit of the candidate based on all responses.”);
	generating positive labels and negative labels for outcomes associated with the set of candidates and the opportunity (See at least Taylor Column 6, Lines 62-67: “In the achievement index shown above, the single column corresponds to an See also Column 7, Lines 41-44: “In other embodiments, other values or schemes may be used.  For example, the index may store values such as Yes / Future Candidate / No.  Values may also be categorical as described above with reference to the achievement matrix.”  Examiner asserts the Boolean flag for hired is a positive label and the Boolean flag for not hired is a negative label.); and 
	updating the machine learning model based on the positive labels and the negative labels (See at least Taylor Column 7, Lines 47-55: “As this information is fed into a machine-learning system, the model will be able to predict an outcome for a candidate based on his/her scores in one or more competencies which are based on the response of the candidate to one or more questions.  The model will also be able to indicate which competencies have been shown to impact specific positions.  Once the competency has been identified as impactful, the model may be further trained with respect to potential questions that may make up the individual competency.”  See also Column 18, Lines 23-30: “A decision by Company A to hire a candidate may also be received and used to update one or more of the competency data 132, the question data 134, the impact data 138, the results data 140, and the achievement data 142.  The updated data may then be used by the model to reassess the competencies and questions to re-rank and reorganize the competencies and questions to improve the effectiveness of future interviews.”  See also Column 3, Lines 62-67 and Column 4, Lines 1-16: Some embodiments of the digital evaluation platform described herein use The machine-learning system can be provided with historical information relating to past competency scores for candidates in a previous campaign, as well as the outcome for the candidates (such as hired or not).  Various machine-learning schemes may be implemented to train a model using this information as described herein.  As described herein, the machine-learning systems can be supervised learning or unsupervised learning.  In supervising learning, the machine-learning system is presented with historical inputs of candidates and their corresponding outputs.  This data can be referred to as the training set.  The goal of the machine-learning system is to learn a predictive function that maps inputs to the outputs.  The predictive function can then be used on new inputs for additional candidates.”).
With respect to claim 7: The combination of Taylor and Callender references discloses the method of claim 6, wherein generating the positive labels and the negative labels for the outcomes associated with the set of candidates and the opportunity comprises: generating a positive label for an outcome comprising at least one of a profile view of a first candidate, a message from a moderator of the opportunity to a second candidate, scheduling of an interview of a third candidate, addition of a fourth candidate to a hiring pipeline, and hiring of a fifth candidate for the opportunity (See at least Taylor Column 6, Lines 62-67: “In the achievement index See also Column 7, Lines 41-44: “In other embodiments, other values or schemes may be used.  For example, the index may store values such as Yes / Future Candidate / No.  Values may also be categorical as described above with reference to the achievement matrix.”  Examiner asserts the Boolean flag for hired is a positive label and the Boolean flag for not hired is a negative label.).
With respect to claim 8: The combination of Taylor and Callender references discloses the method of claim 6, wherein generating the positive labels and the negative labels for the outcome associated with the set of candidates and the opportunity comprises: generating a negative label for an outcome comprising at least one of a rejection of a first candidate and a lack of action on a second candidate by a moderator of the opportunity (See at least Taylor Column 6, Lines 62-67: “In the achievement index shown above, the single column corresponds to an achievement score (for example, whether or not the candidate was hired) while each row corresponds to an individual candidate.  In this example, the values stored to the index are Boolean flags (1=true (hired) and 0=false (not hired)).”  See also Column 7, Lines 41-44: “In other embodiments, other values or schemes may be used.  For example, the index may store values such as Yes / Future Candidate / No.  Values may also be categorical as described above with reference to the achievement matrix.”  Examiner 
With respect to claim 9: The combination of Taylor and Callender references discloses the method of claim 1, further comprising: mapping portions of a text-based representation of the opportunity to the attributes of the opportunity (See at least Taylor Column 4, Lines 38-39: “The digital evaluation platform may also inter-map questions, competencies, and positions.”  See also Column 16, Lines 1-16: “[The] mapping engine 208 may map a specific competency to a position.  The mapping engine 208 may further map one or more questions to the competency or directly to the position.  As illustrated in FIG. 2, the competency data 132 may include specific competencies 210 A-C.  Each of these competencies 210 may be mapped to one or more positions or position descriptions stored in the data store 130.  Similarly, the question data 134 may include questions 212 A-C.  Each question 212 may be mapped, by the mapping engine 208 to a specific competency 210 based on a model analyzing historical data or user input.  In some examples, a question 212 may be mapped to multiple competencies 210.  The data store 130 may include additional data associated with each competency 210 and each question 212 identifying the data as validate or unvalidated.”  See also Column 19, Lines 21-43.).
With respect to claim 10: The combination of Taylor and Callender references discloses the method of claim 1.  Callender further discloses wherein the set of screening questions comprises at least one of: a parameter; and a condition associated with the parameter (See at least Paragraphs 0087-0095: “In the method herein described, the QFU 4 [question functional unit] consist of a complex object that 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further define questions as including a statement of the question and possible answers as described by Callender in Taylor’s invention.  As demonstrated by Callender, it is within the capabilities of one of ordinary skill in the art to include such data in the set of interview questions distributed to candidates with the predictable result of conducting a digital interview and predicting a fit of the candidate based on the result of the digital interview as needed in Taylor at Column 14, Lines 64-66.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).	
With respect to claim 11: The combination of Taylor and Callender references discloses the method of claim 1, wherein the attributes of the opportunity comprise at least one of: a title; a description; a function; an industry; a seniority level; a type of employment; a skill; and an educational background (See at least Taylor Column 14, Lines 45-50: “The data store 130 may also include a collection of potential positions for which a digital interview may be built.  The data store 130 may also include descriptions of the position or opportunity associated with the interview, settings of the digital evaluation platform 101 to be applied to each interview, etc.”  See also Column 17, Lines 17-36: “The interview design program 110 may compare the [entered] position to positions stored in the data store 130 relative to the competency data 132 and question data 134.  The interview design program 110 may include a model 310 to determine a corresponding position within the data store 130 and then correlate the 
With respect to claim 12: The combination of Taylor and Callender references discloses the method of claim 1.  Callender further discloses wherein the set of screening questions is associated with at least one of: work experience; education; location; work authorization; language; visa status; certifications; expertise with tools; and security clearances (See at least Paragraph 0139: “For instance, the QFUs of questionnaire template “A” may deal with education.  Thus, question 70 may ask if you finished high school.  Question 72 may ask if you finished college.  Question 74 may ask if you have an advanced degree. If the answer is yes, question 88 ask what school, question 90 ask what year, question 92 ask the degree formally awarded.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include questions about a candidate’s education history as described by Callender in Taylor’s invention.  As demonstrated by Callender, it is within the capabilities of one of ordinary skill in the art to include such data in the set of interview questions distributed to candidates with the predictable result of conducting a digital interview and predicting a fit of the candidate based on the result of the digital KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).	
With respect to claim 13: Claim 13 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 13.  Taylor further discloses the embodiment limitations of a system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to (See at least Column 22, Lines 48-57: “The exemplary computing system 800 includes a processing device 802, a main memory 804 … and a data storage device 816, each of which communicate with each other via a bus 830.  Processing device 802 represents one or more processing devices such as a microprocessor, central processing unit, or the like.”  See also Column 23, Lines 1-15: “The processing device 802 is configured to execute the processing logic (e.g., the digital evaluation platform 826) for performing the operations and steps discussed herein….  The data storage device 816 may include a computer-readable storage medium 824 on which is stored one or more sets of instructions (e.g., digital evaluation platform 826 embodying any one or more of the methodologies or functions described herein.”).
With respect to claims 14 and 20: Claims 14 and 20 recite the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claims 14 and 20.
With respect to claim 15: Claim 15 recites the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 15.
With respect to claim 16: Claim 16 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 16.
With respect to claim 17: Claim 17 recites the same limitations as claim 10.  Thus, the arguments applied to claim 10 also apply to claim 17.
With respect to claim 18: Claim 18 recites the same limitations as claim 12.  Thus, the arguments applied to claim 12 also apply to claim 18.
With respect to claim 19: Claim 19 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 19.  Taylor further discloses the embodiment limitations of a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising… (See at least Column 27, Lines 1-7: “Embodiments of the present invention also relate to an apparatus for performing the operations herein.  This apparatus may be specially constructed for the required purposes, or it may comprise a computing system specifically programmed by a computer program stored in the computing system.  Such a computer program may be stored in a computer-readable storage medium….”  See also Column 23, Lines 30-34: “The term “computer-readable storage medium” shall also be taken to include any medium that is capable of storing a set of instructions for execution by the machine and that causes the machine to perform any one or more of the methodologies of the present embodiments.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  

	(B)	Mondal (Pub. No. 2020/0184422) discloses a “system and method for screening potential candidates for an employment position or other role or function based in part on historical data or information.”  Paragraph 0001.
	(C)	Metrawar (Pub. No. 2018/0005191) discloses “methods and systems for ranking questions for a job interview.”  Paragraph 0001.
	(D)	Money (Pub. No. 2007/0088601) discloses “an on-line mechanism for collecting information and impressions of a candidate in a systematic and consistent matter.”  Paragraph 0006.  
	(E)	Clegg (Pub. No. 2012/0271774) discloses a method “to automate at least a portion of interview processes.  The method includes acts for selecting interview questions to be posed to an interviewee.  The method includes receiving user input….  Based on the user input selecting an interview evaluation system, a set of interview queries from among a plurality of pre-defined interview queries are automatically selected.  The selected set of interview queries are provided for use in an interview of an interviewee.”  Paragraph 0006.
	(F)	Scarborough (Pub. No. 2005/0246299) discloses an automated employee selection system that uses predictive model based on pre-hire and post-hire information.  Paragraphs 0003 and 0016.

	(H)	Monasor (Pub. No. 2019/0188645) discloses “systems to adapt interview questions to a particular candidate based on their experience.”  Paragraph 0001.  Monasor further teaches “[in] some embodiments, the customized interview questionnaire is generated prior to the interview.”  Paragraph 0016.
	(I)	Taylor (US 9378486) discloses an evaluation campaign tool for “providing prompt recommendations for future campaigns that include more decisive and/or predictive prompts.”  Column 4, Lines 5-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629